April 15, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forward and rear bumpers” in claims 12-13 and 16 must be shown or the feature(s) canceled from the claim(s).  While Applicant does mention “the seat pan or the chassis may have at least one bumper in order to reduce the impact of the collision when transitioning between the upright and reclined positions. The bumpers may be mounted on the seat pan so that the chassis may collide into the bumpers during transitions. The bumper may be made of a soft plastic or a material designed to reduce noise and damage between the colliding seat pan and chassis”, they do not appear to be labeled in the drawings nor have they been assigned a reference number in the specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Applicant has not shown the “forward and rear bumpers” as defined in claim 12 (See the above objection to the drawings).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, Applicant defines “so that a pawl can go through the opening and lock the chassis in place within the chair”.  However, Applicant does not include what the “pawl” interacts with or to which the pawl is interconnected to “lock the chassis in place within the chair.
The aforementioned problem renders the claims vague and indefinite.  Clarification and/or correction is required.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda et al (U.S. Patent No. 5,102,196).

    PNG
    media_image1.png
    196
    159
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    154
    213
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    178
    155
    media_image3.png
    Greyscale

As for Claim 1, Kaneda et al teach a chair that can transition from an upright position to a reclined position comprising
a base 11 to rest on a floor, a post 12 upstanding from the base 11, a chassis 118 affixed to a top of the post 12 and having left and right extensions 97, armrests extending upward from the left and right extensions 97, a seat made up of a seat pan 6 and a seat upper support frame 2 under and above the chassis respectively, the seat pan having a hole 61 through which the post 12, and a backrest 22 having a lower end pivotally joined to the seat and a pivotal connection to each of the armrests at 9b,92;

As for Claim 2, Kaneda et al teach at least one biasing member 115,116extending between the chassis and the seat to restore the chair from the reclined position to the upright position when rearward pressure on an upper area of the backrest ends.

Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al (U.S. Patent No. 7,497,515 B2).

    PNG
    media_image4.png
    390
    329
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    219
    230
    media_image5.png
    Greyscale

As for claim 1, Cowan et al teach a  tilt mechanism comprising: a chassis 18, a pair of springs 72, and a pair of bearings 92; wherein the tilt mechanism can be placed within a chair; wherein the chassis is U-shaped (chassis 18 has “seat plate 26” and “two side plates .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al (U.S. Patent No. 7,497,515 B2) in view of Kaneda et al (U.S. Patent No. 5,102,196).
Cowan et al teach the structure substantially as claimed but does not specify that the chassis is made of aluminum.  However, Kaneda et al teaches making the seat parts out of aluminum (see the specification where it reads “The supporting base 13 is made of aluminum by die casting and, as shown in FIGS. 2, 3 and 4, provided with a bottom wall 13a extending in forward and rearward directions and having the tapered portion connected to the operating stem 12c, and a pair of side walls 13b standing on the right and left side edges of the bottom wall .

Claims 12-14 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3-11 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636